DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 07 OCTOBER 2020 has been considered.  Current pending claims are Claims 1-6, 8, 9, 13, 17, 18, 21, 52, 53 and 90-91 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 AUGUST 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07 DECEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04 FEBRUARY 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 24 AUGSUT 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10 JANUARY 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “128” in Figure 1A, has been used to designate two different things in the Figure.  In Figure 1A, the left reference character “128”  appear to correctly labeled as the microfluidic sequestration pen and the right reference character “128” appears to be something else other than a pen.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In the specification, [0001], the data should be updated.  US Patent Application No. 15/372,094 is now US Patent 10,705,082.   
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 9, 13, 17, 18, 21, 52, 53 and 90-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 27-28 of U.S. Patent No. 10,705,082 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘082 reference are both directed at a microfluidic device that comprises an enclosure and at least one in-situ generated capture structure.  The instant invention is more generically claim, however all of the other further limitations of the ‘082 reference in the independent claim are found in the dependent claims of the instant invention.  The claims at issue are indistinguishable.  
In addition, the claims directed towards a kit with the microfluidic device is obvious over ‘082 since it would be obvious to one having ordinary skill in the art before the effective filing date to have the microfluidic device be part of an overall kit to have all necessary components for analysis be conveniently located in a single location for quick analysis in a lab or field environment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 13, 17, 18, 21, 90 and 91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DIMOV, US Publication No. 2011/0262906 A1, submitted on the Information Disclosure Statement on 28 AUGUST 2020, US Patent Documents Cite No. 38.
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 1, the reference DIMOV discloses a microfluidic device, [0001, 0004], microfluidic device, comprising: an enclosure, Figure 2, [0043], comprising a substrate, Figure 2 
Additional Disclosures Included are: Claim 2; wherein the microfluidic device of claim 1, wherein the at least one in situ-generated capture structure comprises a solidified polymer network and wherein the solidified polymer network comprises one or more functionalized sites, [0077, 0080].; Claim 3: wherein the microfluidic device of claim 1, wherein the at least one in situ-generated capture structure comprises a solidified polymer network and wherein the solidified polymer network comprises an assay reagent or assay analyte, [0080, 0132].; Claim 4: wherein the microfluidic device of claim 1, wherein the at least one sequestration pen comprises an isolation region and a connection region, the connection region having a proximal opening to the flow region and a distal opening to the isolation region, Figure 7 and 16, see trench and locations of the trench.; Claim 5: wherein the microfluidic device of claim 4, wherein the at least one in situ- generated capture structure is disposed within the isolation region of the sequestration pen, Figure 7 and 16, see location of cells 705.; Claim 6: wherein the microfluidic device of claim 3, wherein the assay reagent is non- covalently attached to the solidified polymer network, [0077].; Claim 8: wherein the microfluidic device of claim 3, wherein the assay reagent comprises a protein, a nucleic acid, an organic molecule, and/or a saccharide, [0063, 0064, 0077, 0081]; Claim 9: wherein the microfluidic device of claim 8, wherein the assay reagent comprises an antibody, [0077].; Claim 13: wherein the microfluidic device of claim 1, wherein two or more in situ-generated capture structures are disposed in the at least one sequestration pen, Figure 7,16 and 18.; Claim 17: wherein the microfluidic device of claim 1, wherein the at least one in situ-generated capture structure comprises a solidified polymer Claim 18: wherein the microfluidic device of claim 1, wherein the at least one in situ-generated capture structure comprises a solidified polymer network and wherein the solidified polymer network comprises a synthetic polymer, a modified synthetic polymer, a biological polymer, or any combination thereof, [0074, 0105].; Claim 21: wherein the microfluidic device of claim 1 [[or 2]], wherein the substrate is configured to generate dielectrophoresis (DEP) forces within the enclosure, [0089, 0101, 0104].; Claim 90: wherein the microfluidic device of claim 1, wherein the in situ-generated capture structure is affixed to a portion of the microfluidic device, [0077, 0078].; Claim 91: wherein the microfluidic device of claim 1, wherein the in situ-generated capture structure is affixed to a portion of the at least one sequestration pen, [0077, 0078].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over DIMOV, US Publication No. 2011/0262906 A1.
Regarding Claim 52, the reference DIMOV discloses the claimed invention, but is silent in regards to a kit comprising the microfluidic device. 
However, the DIMOV reference does disclose the a microfluidic device, [0001, 0004], microfluidic device, comprising: an enclosure, Figure 2, [0043], comprising a substrate, Figure 2 and 3, substrate 105, [0043] and microfluidic circuit material, Figure 3, fluid in pipettes 300, [0049], the enclosure defining a flow region and at least one sequestration pen, Figure 4, 7 and 16, trench 410, [0052, 0055]; and a functionalized pre-polymer that can be controllably activated to form a solidified polymer network, [0076-0078].
It would be obvious to one having ordinary skill in the art before the effective filing date to have the microfluidic device be part of an overall kit to have all necessary components for 
Regarding Claim 53, the reference DIMOV discloses the claimed invention, but is silent in regards to a kit comprising the microfluidic device.
However, the DIMOV reference discloses a microfluidic device, [0001, 0004], microfluidic device, comprising: an enclosure, Figure 2, [0043], comprising a substrate, Figure 2 and 3, substrate 105, [0043] and microfluidic circuit material, Figure 3, fluid in pipettes 300, [0049], the enclosure defining a flow region and at least one sequestration pen, Figure 4, 7 and 16, trench 410, [0052, 0055]; and at least one in situ-generated capture structure disposed within the at least one sequestration pen, Figure 16, [0077-0079], wherein the at least one in situ-generated capture structure comprises a solidified polymer network, [0077, 0080, 0132].
It would be obvious to one having ordinary skill in the art before the effective filing date to have the microfluidic device be part of an overall kit to have all necessary components for analysis be conveniently located in a single location for quick analysis in a lab or field environment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2012/0040843 A1 to DUCREE discloses a microfluidic device comprising: an enclosure comprising a substrate and microfluidic circuit material, the enclosure defining a flow region and at least one sequestration pen, Figure 1-6. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797